810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randall Harvey RIDDLE, Plaintiff-Appellant,v.DEPARTMENT OF VIRGINIA CORRECTIONS, E.C. Nightengale, CPL.,Guard, Defendants-Appellees,
No. 86-7278.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1986.Decided Jan. 21, 1987.

Before WIDENER and HALL Circuit Judges, and BUTZNER, Senior Circuit Judge.
Randall Harvey Riddle, appellant pro se.
Alan Katz, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. § 1983 is without merit.   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.1  Riddle v. Department of Virginia Corrections, C/A No. 86-231-N (E.D.Va., Sept. 3, 1986).


2
AFFIRMED.



1
 The district court at one point in its opinion indicated that it was dismissing plaintiff's claims without prejudice.   Earlier in the opinion the district court stated that it was granting summary judgment for the defendants and dismissing the complaint.   The judgment order dismissed the complaint on the decision rendered by the court.   See Fed.R.Civ.P. 41(b) (dismissal is with prejudice unless order specifies otherwise).   It is apparent from the record of the proceedings below that the district court's one reference to dismissal without prejudice was simply a misstatement, and that the judgment order correctly reflects that the district court's decision was one on the merits